Appellant renews complaint of the refusal of his motion to compel the State to put on the stand the eye-witnesses to the killing, and insists that Thompson v. State, 30 Texas Crim. App. 325, sustains his contention. We are not able to agree to this. Speaking of the holding in the Thompson case, supra, Judge Davidson, in Reyons v. State, 33 Tex.Crim. Rep., says:
"That case is authority to the extent that it holds the State should prove the guilt of the accused by positive rather than by circumstantial evidence. It in no sense sustains the position of appellant that all eye-witnesses to a homicide are required to be placed on the stand and examined by the State. In fact, we do not understand that such a rule of practice has ever obtained in this State, nor that it would be a correct one under our procedure."
That it is not the law of Texas to require the State to place eye-witnesses to a given transaction on the stand to testify concerning same, is affirmed in Kidwell v. State,35 Tex. Crim. 265; Williford v. State, 36 Tex.Crim. Rep.; Trotter v. State, 37 Tex.Crim. Rep.; Darter v. State,39 Tex. Crim. 44; Freeman v. State, 46 Tex.Crim. Rep.; Yancy v. State, 48 Tex.Crim. Rep.; Goode v. State,57 Tex. Crim. 230. In Tidwell's case, supra, the matter is reasoned at length.
Bill of exception No. 3 is not only defective in the matter referred to in the original opinion, but also wholly fails to set out any facts which manifest error. For aught shown in the bill, the facts stated in the argument complained of were in exact accord therewith. The same observation holds good as to bill of exception No. 4 complaining of the argument of Mr. Waters.
The motion for rehearing will be overruled.
Overruled. *Page 460